              Case 2:19-cv-00744-WBS-AC Document 59 Filed 01/19/21 Page 1 of 2


 1   SEYFARTH SHAW LLP                                   BEESON, TAYER & BODINE, APC
     Michael W. Stevens (SBN 258042)                     Catherine E. Hozhauser (SBN 118756)
 2   mwstevens@seyfarth.com                              cholzhauser@beesontayer.com
     M. Ryan Pinkston (SBN 310971)                       Christopher O. Hammer (SBN 272543)
 3   rpinkston@seyfarth.com                              chammer@beesontayer.com
     560 Mission Street, 31st Floor                      520 Capitol Mall, Suite 300
 4   San Francisco, California 94105                     Sacramento, CA 95814-4714
     Telephone:    (415) 397-2823                        Telephone: (916) 325-2100
 5   Facsimile:    (415) 397-8549                        Facsimile: (916) 325-2120
 6   Attorneys for Defendants                            Attorneys for
     NATIONAL EXPRESS TRANSIT SERVICES                   NORTHWEST ADMINISTRATORS,
 7   CORPORATION, DURHAM SCHOOL SERVICES,                INC.
     L.P. and NATIONAL EXPRESS, LLC
 8

 9

10                                  UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA
12

13   NORTHWEST ADMINISTRATORS, INC.,                  Case No. 2:19-CV-00744-WBS-AC
14                    Plaintiff,                      [PROPOSED] ORDER GRANTING
                                                      STIPULATION TO EXTEND TIME TO
15            v.                                      OBJECT TO FINDINGS AND
                                                      RECOMMENDATIONS (ECF NO. 52)
16   NATIONAL EXPRESS TRANSIT SERVICES
     CORPORATION, a Delaware corporation;
17   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
18   EXPRESS LLC, a Delaware limited liability
     corporation,
19
                      Defendants.
20

21

22

23

24

25

26

27

28


                           [PROPOSED] ORDER RE: STIPULATION TO EXTEND TIME
     67373864v.1
              Case 2:19-cv-00744-WBS-AC Document 59 Filed 01/19/21 Page 2 of 2


 1

 2            Having considered the Parties’ Stipulation, this Court finds good cause exists to continue the

 3   deadline for Objections to the Findings and Recommendations (“the Recommendations”) (ECF No. 52)

 4   as follows:

 5            1.     Any party’s objections to the Recommendations are due February 12, 2021.

 6

 7            IT IS SO ORDERED.

 8
     Dated: January 19, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
                              [PROPOSED] ORDER RE: STIPULATION TO EXTEND TIME
     67373864v.1
